In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-596 CV

 ______________________

 
IN RE COREY YOUNG




Original Proceeding



MEMORANDUM OPINION

	Corey Young seeks mandamus relief to compel the trial court to appoint counsel to
represent him.  The trial court has now appointed counsel to represent relator.  Accordingly,
we dismiss the petition for writ of mandamus without regard to the merits of the issues raised
in the petition for writ of mandamus.
	PETITION DISMISSED.
									PER CURIAM 
Opinion Delivered January 31, 2008

Before Gaultney, Kreger, and Horton, JJ.